DETAILED ACTION
The following Office action concerns Patent Application Number 15/724,392.  Claims 1, 3-7, 11-17, 19, 20 are pending in the application.  Claims 12-17, 19 and 20 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed January 5, 2021 has been entered.  
The previous rejection of claims 1, 3-7 and 11 under 35 USC § 103 over Watanabe in view of Iwai et al is maintained in this action and discussed below.
Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of co-pending Application No. 15/724,378 in view of Watanabe (US 2019/0119519).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The conflicting claims recite all of the elements of the silver particle dispersion used in the claimed method, and Watanabe teaches a method of applying a silver particle dispersion to a substrate and sintering the dispersion.  The combination of the conflicting claim and Watanabe teaches all the elements of the method of the instant application.
This is a provisional obviousness-type double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Watanabe (US 2019/0119519) in view of Iwai et al (US 2018/0193913). 
Watanabe teaches a method of making a conductive film comprising applying a silver nanoparticle dispersion (ink) onto a substrate and sintering the dispersion at 120 °C (par. 22-23, 34).  The dispersion comprises 60-85 % by weight silver nanoparticles having a primary particle diameter of 0.5-100 nm (par. 31[30] and 37).  The solvent includes terpineol (par. 42), 
The binder resin includes “ETHOCEL std 200” (par. 63), which is ethyl cellulose having a molecular weight of about 81,000 (see Iwai et al, par. 75).  The amount of cellulose binder is 0.5 to 5 % by weight (par. 64).  A person of ordinary skill in the art would reasonably expect the ETHOCEL number average molecular weight of 81,000 to be within the claimed range of 23,000 to 300,000 weight average molecular weight.  The claimed molecular weight range is obvious in view of the molecular weight of taught by Watanabe in view of Iwai et al.
The silver nanoparticles are coated with an amine protective agent containing six or more carbon atoms (par. 11-12).  The amine protective agent includes octylamine (par. 25[5]).  The viscosity of the dispersion is 60-500 Pa∙s (par. 25[1]).  The silver particle dispersion does not contain glass frit.
Watanabe is silent with respect to the viscosity of a 1:9 mixture of ethyl cellulose resin and solvent.  However, the teaching of Watanabe in view of Iwai has rendered obvious the claimed combination of an ethyl cellulose resin having a molecular weight of 23,000 to 300,000 and a terpineol solvent.  Therefore, a person of ordinary skill in the art would 
Response to Arguments
The applicant argues that claim 1 is not obvious over the conflicting claims in 15/724,378 in view of Watanabe, because the conflicting claims recite a silver particle dispersion, not a method.  However, the obvious purpose of a silver particle dispersion is to form a silver film as taught Watanabe.  Furthermore, conflicting claim 10 recites the viscosity of a 1:9 mixture of resin and solvent, and Watanabe teaches a method of applying and sintering the composition.  The combination of claims 1 and 10 of 15/724,378 with the method of Watanabe includes all the elements of instant claim 1. Therefore, the obviousness-type double patenting rejection over 15/724,378 in view of Watanabe must be obtained.
The applicant argues that the Watanabe in view of Iwai does not teach the viscosity of a 1:9 mixture of resin and solvent.  However, the teaching of Watanabe in view of Iwai has rendered obvious the claimed combination of an ethyl cellulose resin having a molecular weight of 23,000 to 300,000 and a terpineol solvent.  Therefore, a person of ordinary skill in the art would reasonably expect a 1:9 mixture of ethyl cellulose resin and terpineol solvent to have a viscosity of 0.1 to 30 Pa∙s.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.